Mr. Justice Carter delivered the opinion of the court: The first assignment of error insisted upon by appellants is, that the original purchase of the church property was made by Mrs. Williams for the exclusive use and benefit of the Welsh people of Chicago as a place for religious worship, and that said property was impressed with a trust for that purpose, and that the sale to the appellee church of the building and the subsequently acquired lot, to which the building had been removed, and which had been purchased with the proceeds of the sale of the lots purchased by Mrs. Williams, was a violation of the trust and an unauthorized diversion of the trust property to other uses, and that therefore such sale and conveyance should be set aside. We regard this position as wholly untenable. The deed to the church property purchased by Mrs. Williams recited that the grantor, for and in consideration of $5100 paid by Mrs. Mary Williams as a donation and gift, “does hereby sell, grant and convey unto the First Welsh Methodist Episcopal Church of Chicago the following described property,” etc.; and the habendum clause was as follows: “To have and to hold to said grantee, its successors and assigns, forever in trust, that said premises shall be used, kept and maintained as a place of divine worship for the use of the ministers and membership of the Methodist Episcopal Church in the United States of America, subject to the discipline, usage and ministerial appointments of said church as from time to time authorized and declared by the general conference of said church and the annual conference within whose bounds the said premises are situate.” There is no evidence in the record that any fraud was practiced upon Mrs. Williams in the wording of the deed, or that the trust declared by the deed failed to express the trust which she intended to create; nor, indeed, would any such evidence have been admissible under the bill. The bill did not seek to reform the deed, but on this branch of the case merely sought to have a different trust declared than the one created by the plain terms of the instrument itself. The deed was the best evidence of her intention, and its terms cannot be varied by parol proof. The trust declared by the deed to^the Welsh church was, that the premises should be used, kept and maintained as a place of divine worship, for the use of the ministers and membership of the Methodist Episcopal Church in the United States. It is not contended, however, that this trust was not properly released by the proper church authorities when the two lots were sold and conveyed to the city authorities, but only that when the proceeds of the sale were invested in said lot 10, and title thereto was taken to said Welsh church and the church building removed to said lot, the property so acquired became subject to the alleged trust in favor of the Welsh people of Chicago who were or should become members of said church, as and for a place of divine worship. The deed of said lot 10 to said Welsh church contained no trust features or limitations of any character. It is therefore obvious that the Welsh church was free to sell and convey the property in accordance with the rules of the church and the laws of the State. It is, however, contended, in the second place, that the trustees of the Welsh church conveyed the church property to said Sacramento Avenue Church without any direction or authority from the congregation, church or society, as required by section 43 of the act concerning religious corporations. (Hurd’s Stat. 1899, p. 441.) It is also said that no sufficient notice was given of the meeting of the members to consider the question, and that the resolution to consolidate the said Welsh church with the said Sacramento Avenue Church and to convey its church property to the said last named church, was not adopted by a majority of the members present at the meeting, but that only six of such membérs voted for the resolution; that five voted against it and that another member asked to have her vote recorded against it, but that her vote was refused on the alleged ground that she was not a member of the church in gopd standing. The records of the church given in evidence show that the resolution authorizing the consolidation of the church with the appellee church and directing the trustees to make the conveyance was adopted by a vote of six for to five against, and such records contain no reference to any offered vote. The records of the church also show that the alleged member whose vote it is said was wrongfully rejected had been dropped from the roll of membership for non-attendance and non-support. The evidence tended to show that she had ceased to attend upon the services of the church and had declared her purpose never to have anything more to do with the Methodist church, and that when objection was made to her vote when she offered it, she did not press the question raised to a decision, but suffered it to pass undecided. We are not advised by the record what law of the society was applicable to such a case, and we cannot therefore say that her vote was wrongfully excluded and that the resolution was not, in fact, duly adopted. Even if entitled to vote, she cannot be heard to complain in this case if she yielded to the challenge and her vote was not in fact rejected. The deed made by the trustees and sought to be set aside recited that it was made by authority and direction of said First Welsh Methodist Episcopal Church, given by said resolution, adopted at a meeting of the church held October 6, 1900. The record also shows that due notice of the meeting had been given in accordance with the rules of the church, and that was all that was necessary. The conveyance of the property was also authorized by the quarterly conference, in accordance with the discipline and practice of the Methodist Episcopal Church, and counsel for appellees contends that such authority was sufficient without that derived from the vote of the meeting of the church membership. Inasmuch, however, as such vote was had, we deem it unnecessary to consider whether or not the conveyance would have been good without it. We need not consider the question raised as to the sufficiency of the notice of the meeting to authorize a consolidation of the two corporations under the statute. It is sufficient for the disposition of the case that the deed was duly authorized' and effected the transfer of the title to the property. Finding no error the decree will be affirmed. Decree affirmed.